DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The objection to claim 40 for “first ion move” has been rendered moot by the amendment to claim 40, filed May 9, 2022.  However, there are new objections to the claims due to the amendment filed May 9, 2022.
Claim 19 is/are objected to because of the following informalities:  in line 8 “of the of the initial window member” comprises a grammatical error due to repeating “of the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Due to the amendment filed May 9, 2022, there are new grounds of rejection for the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-3, 5, 8-22, 24-26, 40-41, 44, 48, and 50-57 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant claims in lines 12-15 of claim 1, wherein the stress relief operation is performed until the second ions of the initial window member move to be closer to a center depth of the initial window member than the first ions of the initial window member are.  It is unclear to the Examiner how the second ions of the initial window member move to be closer to a center depth of the initial window member than the first ions of the initial window member, since the first ions in the initial window member are exchanged for second ions in the first reinforcement operation.  unless there are other first ions that are not exchanged for second ions.  Please clarify claim 1.  Claims 2-3, 5, and 8-18 are dependent on claim 1, and are also indefinite.
In claim 11, Applicant claims “a mixing ratio, based on either weight or moles, different from a mixing ratio, based on either weight or moles, of the first ions and the second ions in the first reinforcement operation”.  Applicant has failed to disclose a mixture in the first reinforcement operation.  Applicant only claims first ions in the initial window member exchanged for second ions in an ion exchange treatment.  Additionally, in claim 11, Applicant claims a first salt that is chemically the same as the first ions and a second salt that is chemically the same as the second ions.  A salt is a compound that contains a positive ion and a negative ion, the Examiner interprets the mixed salt of claim 11 comprises first salt ions that are chemically the same as the first ions and second salt ions that are chemically the same as the second ions and a mixing ratio of the first and second salt ions.  Please clarify claim 11.  Claim 12 depends from claim 11 and claim 12 is also indefinite.  Please verify first ions, second ions, first salt ions, and second salt ions correspond in claim 12 after claim 11 is amended.
In claim 19, Applicant claims in lines 6-10 of claim 19, performing a stress relief operation thereby moving the second ions of the initial window member move to be closer to a center depth of the initial window member than the first ions of the initial window member are.  It is unclear to the Examiner how the second ions of the initial window member move to be closer to a center depth of the initial window member than the first ions of the initial window member, since the first ions in the initial window member are exchanged for second ions in the first reinforcement operation, unless there are other first ions that are not exchanged for second ions.  Please clarify claim 19.  Claims 20-22 and 24-26 depend from claim 19 and are also indefinite.
In claim 19, line 13, Applicant recites “this second depth”, there is no antecedent basis for a second depth, the Examiner interprets “the second depth” should be “this second depth of compression”.
Claim 40 recites the limitation " the ion concentration of the second ions " in line 22.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, in claim 40, Applicant in lines 22-28 claims “the ion concentration of the second ions at a region having a depth within a range from a surface of the initial window member to a particular depth of the initial window member”.  The only “second ions” recited in the claim are recited in line 9, “the second reinforcement environment comprising a second ion”.  There is no “second ion” recited at a particular depth of the initial window member” in the claim.  Applicant only recites a third ion in the initial window member.  Please clarify claim 40.  Dependent claims 41, 44, 48, and 50-57 share dependency with claim 40, and are also indefinite.  
Claim 50 recites the limitation "the first ion in the initial window member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The only first ion recited is a first ion in the first reinforcement environment.  Please clarify claim 50.  A third ion is recited in the initial window member in lines 15-16 of claim 40.
The amendment to the claims filed May 9, 2022 have excessive 35 U.S.C. 112(b) issues.  Please clarify antecedent basis for claims. 
It appears the amendment to the claims filed May 9, 2022 is sufficient for the Examiner to withdraw the rejection of Claims 1-3, 5, 8-12, 17-22, and 24-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
EXAMINER’S COMMENT – CLAIM AMENDMENTS
	In the Remarks, Applicant points to Figs. 9A and 10A for “wherein the ion concentration of the second ions at a region having a depth within a range from a surface of the initial window member is greater after the performance of the first reinforcement operation than after the stress relief operation is performed, and wherein the ion concentration of the second ions at a region having a depth from the particular depth to the center depth of the initial window member is smaller after the first reinforcement operation is performed than after the stress relief operation is performed”.  Applicant points to paragraph [0182] for support for the amended limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan).  
Regarding claim 19, Allan ([0022]-[0023]) discloses a method of strengthening a glass by creating a compressive stress at or near the surface with a plurality of-or multiple-strengthening steps.  Allan discloses the multiple strengthening steps are carried out in succession.  Allan discloses a glass (corresponding to an initial window member) immersed for a first time period in a first salt bath at a first temperature, and the first salt can be a combination of different salts or a single salt.  Allan further discloses (Tables 1 and 2 and [0031]) the first ion exchange process with pure potassium nitrate and discloses in a single ion exchange process a first compressive stress and a depth of layer (DOL) with a compressive stress value.  This provides the claimed step of performing a first reinforcement operation including performing a first ion-exchange treatment (IX1) on an initial window member, as claimed.
Next, Allan ([0023]) discloses following treatment with a first salt bath, the glass is removed from the first salt bath and is then immersed in a second salt bath that is at a second temperature.  The second bath has a composition different from the first salt bath. Allan (Tables 1 and 2 and [0032]) discloses the second ion exchange (IX2) in a bath of sodium nitrate or a bath of 80% sodium nitrate and 20% potassium nitrate having a compressive stress. While Allan fails to specifically state the second ion exchange is a stress relief operation, Allan discloses ([0032]) the second ion exchange step of a triple ion exchange step using a mixed salt bath of sodium nitrate and potassium nitrate relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer.  Further, Allan discloses in Example 5 a single ion exchange with KNO3 at 16 hours having a DOL of 66 microns, and in Example 10 a first ion exchange with KNO3 at 16 hours followed by a second ion exchange with a mixed salt of NaNO3 and KNO3 at 60 mins having a DOL of 87 microns and in Examples 14 and 15 a first ion exchange with KNO3 at 18 hours followed by a second ion exchange with NaNO3 having a DOL of 73 or 74 microns.  Therefore, based on the disclosure of Allan, it would be obvious to a person having ordinary skill in the art, that the double ion exchange process relieves stress and the DOL increases, and therefore, the second ion exchange (IX2) disclosed by Allan provides for performing a stress relief operation including performing a salt treatment (NaNO3 or NaNO3 and KNO3) on the initial window member to which the first reinforcement operation is performed, thereby decreasing the first surface compressive stress to a second compressive stress and thereby changing the first depth of compression to a second depth of compression (i.e. 73, 74, or 87 microns) located at a region closer to the center depth of the initial window member (i.e. deeper) than the first depth of compression (66 microns), and this second depth (87 microns) being different from the first depth of compression (66 microns).  
Regarding “moving the second ions of the initial window member to be closer to a center depth of the initial window member than the first ions of the initial window member are”, as discussed above, in the triple ion exchange process of Allan, Allan discloses using a mixed salt bath of sodium nitrate and potassium nitrate in the second ion exchange step (IX2 – stress relief operation) relieves some of the compressive stress and Allan ([0027]) further discloses a mutual diffusivity of diffusion and stress.  A mutual diffusivity related to motion of both potassium (K) and sodium (Na) in opposite directions.  Allan ([0026] and [0029]) further discloses the resulting stress profile closely follows the alkali metal concentration profile and Allan (Fig. 3) discloses a progression of the potassium oxide concentration after a first ion exchange, second ion exchange, and third ion exchange.  Allan clearly discloses in a double ion exchange process, including a first ion exchange and a second ion exchange, the percent of potassium oxide process shifts from the surface after the first ion exchange to a depth below a surface of the glass. This suggests the stress relief operation moves potassium ions from the surface of the glass to depths below the surface of the glass.  Further, with the disclosure of mutual diffusivity and stress related to motion of both potassium (K) and sodium (Na) in opposite directions, this also suggests the sodium ions in the glass (corresponding to first ions of the initial window member) move in an opposite direction.  Therefore, based on the teachings of Allan, it would be obvious to a person having ordinary skill in the art, the second ion exchange step (IX2 – stress relief operation) of Allan includes performing a salt treatment on the initial window member to which the first reinforcement operation is performed, thereby moving the second ions (i.e. potassium ions) of the initial window member to be closer to a center depth of the initial window member than the first ions (i.e. sodium ions) of the initial window member are.  
Allan ([0030]-[0033] and Table 2) discloses a triple ion exchange (IX3) (corresponding to a second reinforcement operation) including performing an ion exchange after performing a second ion exchange (i.e. stress relief operation).  The triple ion exchange process includes IX1 with KNO3, IX2 with NaNO3 or NaNO3 and KNO3, and IX3 with pure KNO3 (corresponding to a single salt).  Allan discloses IX3 produces a much deeper layer of compressive stress and Examples 10, 14, and 15 discloses the second surface compressive at -240 MPa, -172 MPa, or -134 MPa, respectively, and the stress increases to a third compressive stress due to IX3, with Examples 11-13 having a compressive stress of -557 MPa, -602 MPa, and -546 MPa.  Therefore, the IX3 of Allan provides for the claimed step of performing a second reinforcement operation including performing the claimed second ion-exchange treatment on the initial window member to which the stress relief operation is performed, thereby increasing the second surface compressive stress to a third surface compressive stress, wherein the second reinforcement operation provides a single salt to the initial window member to which the stress relief operation is performed.  
Regarding claim 20, as discussed in the rejection of claim 19 above, Allan discloses ([0032]) the second ion exchange of a triple ion exchange step using a mixed salt bath of sodium nitrate and potassium nitrate relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer.  Further, Allan discloses in Example 5 a single ion exchange with KNO3 at 16 hours having a DOL of 66 microns, and in Example 10 a first ion exchange with KNO3 at 16 hours followed by a second ion exchange with a mixed salt of NaNO3 and KNO3 at 60 mins having a DOL of 87 microns.  Allan (Table 2) further discloses Examples 11-13, with IX1 with KNO3 and an IX2 with a mixed salt of NaNO3 and KNO3 having an IX2 time of 100 mins and 300 mins, followed by IX3 with KNO3.  Therefore, based on the disclosure of Allan, it would be obvious to a person having ordinary skill in the art, for the second depth of compression greater than a first depth of compression.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) as applied to claim 19 above, and further in view of Murayama et al. (US 2018/0319706 A1 – hereinafter Murayama) as applied to claim 19 above, and further in view of Ozeki et al. (US 2018/0230044 A1 – hereinafter Ozeki).
Regarding claim 21, Allan fails to disclose the first surface compressive stress is smaller than about 150 MPa.  However, Allan ([0023]) discloses the multiple ion exchange steps are used to achieve a desired level or profile of compressive stress in the glass, and discloses ([0026]) distribution of alkali metal ions in an ion exchange process and higher temperature exposures during ion exchange or subsequent annealing steps result in stress relaxation can be readily modeled by methods known in the art.  Since the resulting stress profile closely follows the alkali metal concentration profile.  Further, Ozeki ([0037] and [0092] discloses a value of the compressive stress (CS) is preferably 150 MPa or more and multiple ion exchange processes.  Therefore, based on the teachings of Allan and Ozeki, it would be obvious to a person having ordinary skill in the art, to achieve a desired level or profile in the stress relief operation, including a value of 150 MPa or more, which includes a compressive stress value smaller than about 150 MPa.  The Examiner interprets the term about 150 MPa, as including values within +/- 5% of 150 MPa (142.5-157.5), such as compressive stress values smaller than about 157.5 MPa, which slightly overlaps the range of 150 MPa or more, as taught by Ozeki.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) as applied to claim 19 above, and further in view of Murayama et al. (US 2018/0319706 A1 – hereinafter Murayama).
Regarding claim 22, as discussed in the rejection of claim 19 above, Allan discloses a first temperature for the first reinforcement operation, but fails to disclose the first reinforcement operation is performed at a temperature equal to or greater than about 500 degrees C.  However, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process with potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  Therefore, based on the additional teachings of Murayama, it would be obvious to a person having ordinary skill in the art, in the method of Allan the first ion exchange treatment (i.e. first reinforcement operation) could be performed at temperatures ranging from 360 to 600 degrees C, which overlaps Applicant’s claimed range of a temperature equal to or greater than about 500 degrees C.
Response to Arguments
The arguments for claim 19 are stated as similar to those discussed with respect to independent claim 1.  This argument is not persuasive, as the limitations argued by Applicant in claim 1, are not the same limitations in claim 19.  The limitations argued by Applicant in claim 1 are drawn to the ion concentration of the second ions and the ion concentrations of the second ions are not recited in claim 19.  The Examiner modified the claim 19 rejection to reflect the newly added limitations added to claim 19, and therefore, there are new grounds of rejection necessitated by the amendment to claim 19.  The Examiner maintains Allan still teaches the method of claim 19, as interpreted by the Examiner.  
Examiner Comments - Claims
Allowability of claims 1-3, 5, 8-18, 24-26, 40-41, 44, 48, and 50-57 is unable to be determined due to 35 U.S.C. 112(b) issues with the claims.  
Regarding claims 1 and 40, the Applicant’s arguments filed May 9, 2022 are persuasive.  The references fail to disclose or fairly teach the claimed steps of performing a first reinforcement operation, performing a stress relief operation, preforming a second reinforcement operation, wherein the ion concentration of the second ions at a region having a depth within a range from a surface of the initial window member to a particular depth of the initial window member is greater after the performance of the first reinforcement operation than after the stress relief operation is performed, and wherein the ion concentration of the second ions at a region having a depth rom the particular depth to the center depth of the initial window member is smaller after the first reinforcement operation is performed than after the stress relief operation is performed.  
Regarding claims 24-26, the references fail to suggest or fairly disclose the claimed preforming a reinforcement operation, preforming a stress relief operation, preforming a second reinforcement operation, and the limitations claimed in claim 24.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741